Citation Nr: 1032094	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-15 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for right radial nerve 
neuralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1970.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision by the Albuquerque, New Mexico 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service connection 
for right radial nerve neuralgia.

In June 2010, the Veteran had a Travel Board hearing before the 
undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During service in April 1970, the Veteran was placed on a 
temporary limited duty profile due to neuralgia of the radial 
nerve of the right arm.  In the 2010 hearing, the Veteran 
reported that the disorder during service was manifested by a 
sudden loss of function of his right arm.  The Veteran states 
that such symptoms have recurred intermittently since then.

The Board is remanding this case to seek additional relevant 
evidence.  The Veteran has identified medical records that are 
not associated with the claims file.  The file contains recent 
treatment records from the Gallup Indian Medical Center in 
Gallup, New Mexico.  The Veteran reports that he began receiving 
treatment at that facility in 1970 or 1971, soon after separation 
from service.  On remand, a request for the earlier records from 
that facility should be made.  The Veteran also reports a long 
history, beginning as early as 1976, of treatment at the VA 
Medical Center (VAMC) in Albuquerque.  The claims file contains 
records of treatment of the Veteran at that VAMC from 
approximately 2006 forward.  Earlier records should be requested 
on remand.

The Veteran has not had a VA medical examination with respect to 
neurological function in his right arm.  On remand, he should 
have an examination to determine the existence and nature of any 
current neurological disorder affecting the right arm, and to 
obtain an opinion as to whether any current right arm condition 
is possibly related to service.

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release, 
request records of medical treatment for the 
Veteran's right arm from June 1970 to 
February2006 and since April 2006 at the 
Gallup Indian Medical Center in Gallup, New 
Mexico.  Any records which are not duplicates 
should be associated with the claims file.  
If any records are not available, the Veteran 
should be notified of such.

2.  Request treatment records for the 
Veteran's right arm, to include physical 
therapy records, from the VA Medical Center 
in Albuquerque, New Mexico for the period 
from January 1976 to May 2006 and from 
October 2008 to the present.  Any records 
which are not duplicates should be associated 
with the claims file.  If any records are not 
available, the Veteran should be notified of 
such

3.  Schedule the Veteran for a VA 
neurological examination to determine whether 
the Veteran suffers from a neurological 
disorder affecting the right arm, and if so, 
to obtain an opinion as to whether such 
disorder is related to service.  The claims 
file must be provided to and be reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests should be 
conducted and the results reported. 

After examining the Veteran and reviewing the 
claims file, the examiner should provide a 
diagnosis for any current neurological 
disorder affecting the right arm.  The 
examiner should express an opinion as to 
whether it is at least as likely as not (a 50 
percent or greater probability) that the 
current diagnosed disorder arose during 
service or is related to some incident during 
service.

4.  After completion of the above, review the 
expanded record and determine if the 
Veteran's claim can be granted.  If the claim 
remains denied, issue a supplemental 
statement of the case and afford the Veteran 
an opportunity to respond.  Thereafter, 
return the case to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

